DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wendel (FR 1588237 A).
Regarding claim 1, Wendel discloses (the references between parentheses relate to said document): a connection profile of uniform cross section for coupling at least two Larssen sheet piles (PI, P2) at an angle of 90°, comprising two identically formed hooked strips (2), wherein each hooked strip (2) has a hook-shaped hook portion (7), a rectilinearly extending lock base (6) adjoining one end of the hook portion (7), and a stop (5) which adjoins said lock base and extends at a right angle thereto, and in which the free end of the hook portion (7), together with the stop (5), forms a lockjaw for suspending the sheet wall lock of the Larssen sheet pile (15), and wherein, as seen in cross section, each hooked strip (PI, P2) has an anchor point at which the sheet pile (15) is arranged with the main engagement point (see figure 1) of its lock profile in the installed position, wherein the anchor point of each hooked strip (PI, P2) has a predetermined spacing from the main direction of 
Regarding claims 2, 3, and 8-13, the Examiner notes these features are visually apparent in Wendel (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel (FR 1588237 A) in view of Wall (WO 0028157 A1) or Buckingham (US 1032109).
Regarding claims 4-7, the Examiner notes that Wendel is silent as to the connection section having additional hooked strips.
Wall teaches a sheet pile connector having various hooked strips configured to branch off the main portion of the connector at various angles including 90 degrees (figures 2 & 3).
Buckingham teaches a sheet pile connector having various hooked strips configured to branch off the main portion of the connector at various angles including 90 degrees (figures 2 & 3).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the sheet pile connector of Wendel by adding hooked strips as described by Wall and Buckingham to achieve the necessary wall configuration required for the project site they are being installed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner




/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619